Title: 18th.
From: Adams, John Quincy
To: 


       Concluded my theses, and carried them to him for examination. Began my part for commencement, and wrote about one page. The good parts as they are called, are so much more numerous this year, than they ever have been before, that the president was obliged to limit the time, to be taken up by the different performances. Mine is restrained to ten minutes; so that I shall not be able to write much.
       Samuel Mead of Harvard, Worcester C. will be 25 the 30th. of this month. His oratorical and scholastic talents, are not remarkable on either side; he has a command of his countenance, which gives him a great advantage in declaiming humorous pieces. He is an exceeding kind neighbour, and I have lived, in the chamber adjoining his, upon very friendly terms, this year: but his politeness, I fear goes too far, for it appears to me, he is always of the same opinion with his Company however opposite that may be at different times. He has even been accused of hypocrisy; this charge however I hope is entirely without foundation, and I have no reason, to doubt of his honour or of his sincerity. The greatest defect which I have observed in him, has been, a jealousy, and suspicion, of what others have said of him: this circumstance has set him at variance with several of his class-mates; and has probably been the cause of those reports which have been spread, injurious to his honour.
      